
	

114 HR 3389 IH: National Monument Designation Transparency Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3389
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Nunes (for himself, Mr. LaMalfa, Mr. Valadao, Mrs. Mimi Walters of California, Mr. Kline, and Mr. Cook) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend section 320301 of title 54, United States Code, to require certain procedures for
			 designating national monuments, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Monument Designation Transparency Act. 2.Limitation on designation of national monumentsSection 320301 of title 54, United States Code, is amended—
 (1)in subsection (a), by striking The President may and inserting Subject to the requirements of this section, the President may; (2)in subsection (b), by striking compatible with and inserting essential to ensure; and
 (3)by adding at the end the following:  (e)National monument designation procedures (1)Precondition to proclamationThe President may not issue a proclamation under subsection (a) before the last day of the 30-day period beginning on the date on which the President provides the language of the proposed proclamation to Congress and to the Governor of each State, the chief elected official of each unit of local government, and the governing entity of each tribal government with jurisdiction over parcels of land located within the boundaries of the proposed national monument.
						(2)Public participation
							(A)Public hearing requirement
 (i)In generalSubject to clause (iv), not later than 90 days after the date on which the President issues a proclamation under subsection (a), the Secretary of the Interior shall hold not fewer than one public hearing within a county (or comparable unit of local government) located wholly or in part within the boundaries of the national monument. The Secretary shall ensure that all interested individuals are afforded an opportunity to participate in a hearing held under this subparagraph.
 (ii)CommentsThe Secretary of the Interior shall solicit comments from the public at a hearing held under clause (i), and shall enter all comments received at or related to such hearing into the record of the hearing.
 (iii)Availability of recordThe Secretary of the Interior shall promptly make the record of a hearing held under clause (i), including a transcript of the hearing, available to the public on the Internet or by other electronic means. The Secretary shall ensure that any components of the record that are completed before the entire record is finalized are made available upon their completion.
 (iv)WaiverThe Secretary of the Interior may decline to hold a public hearing under clause (i) if each unit of local and tribal government located wholly or in part within the boundaries of the national monument expressly waives the right to such hearing.
 (B)Notice and comment period requirementNot later than 30 days after the date on which the President issues a proclamation under subsection (a), the Secretary of the Interior shall initiate a notice and comment period to receive comments from the public regarding the proclamation.
							(C)Report
 (i)ContentsNot later than one year after issuing a proclamation under subsection (a), the President shall submit to Congress a report containing the following:
 (I)An analysis of the economic impact of the designation on the communities within the boundaries of the monument, including an estimate of the tax revenues that will be lost to, or gained for, the Federal, State, and local governments as a result of the designation.
 (II)An analysis of the impact the designation will have on the Nation’s energy security, including the effects of the loss of sites to produce wind, geothermal, or solar energy, and the number of barrels of oil, tons of coal, or cubic feet of natural gas that will become unavailable as a result of the proclamation.
 (III)The projected impact of the designation on interests, rights, and uses associated with the parcels of land within the boundaries of the monument, including water rights, hunting, recreational shooting, grazing, timber production, vegetation manipulation to maintain forest health, off-road vehicle use, hiking, horseback riding, and mineral and energy leases, claims, and permits.
 (IV)The record of any hearings held under subparagraph (A). (V)Any written comments received during the notice and comment period conducted under subparagraph (B).
 (ii)PublicationThe President shall ensure that a report submitted to Congress under clause (i) is published on the White House Internet website upon completion. The President shall further ensure that any components of the report that are completed before the entire report is finalized and submitted to Congress are published on the White House Internet website upon their completion.
 (D)Implementation guidelinesThe Secretary of the Interior, in cooperation with the States, shall develop and publish guidelines to provide for the implementation of this paragraph.
							(3)Congressional approval of proclamation
 (A)Approval requiredA proclamation issued under subsection (a) shall cease to be effective following the last day of the 2-year period beginning on the date on which the President issued the proclamation, unless the proclamation is approved by an Act of Congress on or before that last day.
 (B)Management of land before approvalDuring the period between the issuance of a proclamation under subsection (a) and the approval of the proclamation under subparagraph (A), the President shall ensure that any restriction placed on land and interests, rights, or uses associated with the parcels of land designated as a national monument, including water rights, hunting, recreational shooting, grazing, timber production, vegetation manipulation to maintain forest health, off-road vehicle use, hiking, horseback riding, and mineral and energy leases, claims, and permits, is narrowly tailored and essential to the proper care and management of the objects to be protected.
 (C)Effect of nonapprovalIf Congress does not approve a proclamation to designate a national monument under subparagraph (A), any reservation of land made by such proclamation, and any restriction imposed as a result of such proclamation on interests, rights, or uses associated with the parcels of land, shall cease to be effective following the last day of the 2-year period referred to in subparagraph (A).
 (D)Prohibition on repeat proclamationsThe President may not issue a proclamation that is substantially similar to a proclamation previously issued under subsection (a) that Congress has not approved under subparagraph (A).
 (f)Limitation on restrictionsThe President shall ensure that any restriction placed on land and interests, rights, or uses associated with the parcels of land designated as a national monument by a proclamation issued under this section is narrowly tailored and essential to the proper care and management of the objects to be protected..
			
